Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01141-CV
____________
 
OLGA
BORISSOVA, Appellant
 
V.
 
CITIBANK
(SOUTH DAKOTA), N.A., Appellee
 

 
On Appeal from the
11th District Court
Harris County, Texas
Trial Court Cause
No.
04-45132
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 3,
2005.  On December 2, 2005, appellant
filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.